DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments filed 05/17/2021 have been entered. Claims 1, 3, 4, 7, 8, and 11 are currently pending where claims 2, 5-6, 9, 10, and 12 have been cancelled. Applicant’s amendments are sufficient to overcome the 112(b) rejection set forth in the Non-Final Office Action dated 02/17/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over JP-09-113039 (Watanabe hereinafter) in view of US 2011/0291597 (Kern hereinafter) in view of US 2012/0234031 (Hatakeyama hereinafter).
Regarding claim 1, Watanabe teaches controlling an electric compressor (Abstract) that discloses determining whether a refrigerant is in a liquid phase or in a gas phase (State Estimating Means 13); preheating the refrigerant by applying power to the electric compressor according to a phase of the refrigerant (¶ 16-27 and ¶ 10); and controlling the electric compressor wherein the electric compressor is operated after the refrigerant is preheated (Inherent that the compressor is controlled during operation where it is being interpreted that the compressor operates in its inherent nature after the refrigerant is heated), an application of  power applied to the electric compressor for a predetermined amount of time (¶ 16-27 of Watanabe), wherein the preheating the refrigerant comprises performing a first preheating for differently controlling an intensity and an application time of the power applied to the electric compressor (Steps of heating per ¶ 16-27), wherein the preheating the refrigerant further comprises performing a second preheating for uniformly controlling the intensity and the application time of the power applied to the electric compressor after the performing the first preheating (Under the broadest reasonable interpretation, any later pass through of Watanabe's control logic would satisfy the second preheating until the newly desired refrigerant state is obtained).
Watanabe is silent with respect to aligning a position of a rotor after an electric compressor is powered on at the beginning of the method, and wherein the preheating the refrigerant comprises immediately preheating the refrigerant by applying DC power to the electric compressor when a control command is received from the operator, and wherein the aligning the position of the rotor comprises setting positions of operation of the rotor and a stator of the electric compressor by applying DC power to the electric compressor for a predetermined amount of time.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Watanabe with the initial step of aligning the position of the rotor to properly align the motor for operation as well as applying the required preheating energy to ensure that the compressor fluid is at the correct operational temperature.
Watanabe is silent with respect to wherein the intensity of the DC power in the first preheating step is greater than that of DC power in the second preheating step.
However, Hatakeyama teaches a preheating operation for a compressor that discloses determining the amount of preheating required based on environmental figures (¶ 48-50) that that when the refrigerant accumulates to a greater extent where it is assumed that this is the first step at the beginning of use for the compressor is going to be larger than any immediately subsequent step of preheating the compressor after initial use. The resultant combination would be such that the intensity of the DC power in the first preheating step is greater than that of DC power in the second preheating step.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preheating steps of Watanabe with the teachings of 
Regarding claim 3, Watanabe’s modified teachings are descried above in claim 1 where the combination of Watanabe and Kerns would further disclose that the determining step further comprises: detecting a temperature in the electric compressor (Watanabe 11 is a temperature detector); and detecting a pressure in the electric compressor (Watanabe 12 is a pressure detector).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP-09-113039 (Watanabe) in view of US 2011/0291597 (Kern) in view of US 2012/0234031 (Hatakeyama) and further in view of US 2012/0198868 (Huff hereinafter). 
Regarding claim 4, Watanabe’s modified teachings are described above in claim 3 but are silent with respect to determining enthalpy data based on the temperature and the pressure in the electric compressor.
However, Huff teaches a refrigeration system that discloses determining enthalpy data based on the temperature and the pressure in the electric compressor (¶ 52 correlates the detected pressure and temperature to determine enthalpy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the enthalpy of Watanabe’s compressing system further detect the state of the refrigerant.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP-09-113039 (Watanabe) in view of US 2011/0291597 (Kern) in view of US 8902071 (Barton hereinafter) in view of US 2012/0186283 (Giunta hereinafter) in view of US 2008/0148935 (Givens hereinafter) and further in view of US 5121324 (Rini hereinafter).
Regarding claim 7, Watanabe teaches controlling an electric compressor (Abstract) that discloses determining whether a refrigerant is in a liquid phase or in a gas phase (State 
Watanabe is silent with respect to aligning a position of a rotor after an electric compressor is powered on at the beginning of the method.
However, Kern teaches an electric compressor that discloses aligning a position of a rotor after an electric compressor is powered on (¶ 21-22) and wherein the preheating the refrigerant comprises immediately preheating the refrigerant by applying DC power to the electric compressor when a control command is received from the operator (¶ 21-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Watanabe with the initial step of aligning the position of the rotor to properly align the motor for operation.
Watanabe is silent with respect to providing a current state information of the electric compressor for an operator according to the phase of the refrigerant in the electric compressor.
However, Barton teaches an HVAC control scheme and monitoring set-up that discloses providing a current state information of the electric compressor for an operator according to the phase of the refrigerant in the electric compressor. (Column 7 Lines 37-54 and Column 8 Lines 33-50). The resultant combination would be such that the user would be given a screen to monitor the compressor system such that the method would include transmitting current state information of the electric compressor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Watanabe with the display and 
Watanabe is silent with respect to applying power to the electric compressor according to whether a control command of the operator is present.
However, Giunta teaches a compressor controller with a preheating function that discloses applying power to the electric compressor according to whether a control command of the operator is present (¶ 16 details the user activating a pre-heat mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preheating method of Watanabe with the additional mode of having a user issued command to allow for the user to manually activate the preheat mode.
Watanabe is silent with respect to additionally providing the current state information of the electric compressor for the operator while repeatedly warning the operator of the current state information for a plurality of times when the operator does not transmit the control command thereto.
However, Givens discloses a temperature detection system which is found to be analogous art due to both the Watanabe reference and Givens reference directed towards temperature sensing. Givens teaches the use of an alert system with a plurality of alerts (¶ 82). The resultant combination would be such that the multiple alerts of Givens would be applied to Watanabe to additionally providing the current state information of the electric compressor for the operator while repeatedly warning the operator of the current state information for a plurality of times when the operator does not transmit the control command thereto.
Watanabe is silent with respect to wherein the preheating the refrigerant further comprises automatically controlling the electric compressor by predetermined power when the 
However, Rini teaches an automated control system that discloses the controller automatically controlling the system in the event of an operator failing to control the system (Column 5 Lines 42-56). The resultant combination would be such that the automated control of Rini would be applied to Watanabe, per Givens, such that the preheating the refrigerant further comprises automatically controlling the electric compressor by predetermined power when the control command is not received from the operator even after the additionally providing the current state information of the electric compressor for the operator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control scheme of Watanabe per Givens to allow for automated control in the event of no action being taken as taught by Rini to ensure that the system is protected from values that are not conducive with operation when the operator fails to act on remedying said values.
Regarding claim 8, Watanabe’s modified teachings are described above in claim 7 where the combination above further discloses the providing step further comprises: communicating with a server through a communication module provided in a mounting object equipped with the electric compressor (Barton’s teachings show that a common terminal is receiving the sensed data therefore acting as a server and in communication with the compressor); and displaying state information of the refrigerant in the electric compressor on a terminal of the operator (Barton Column 7 Lines 37-54 and Column 8 Lines 33-50).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JP-09-113039 (Watanabe) in view of US 2014/0309882 (Antchak hereinafter) in view of US 8902071 (Barton) and further in view of US 2011/0291597 (Kerns).
Regarding claim 11, Watanabe teaches controlling an electric compressor (Abstract) that discloses determining whether a refrigerant in an electric compressor is in a liquid phase or in a gas phase (State Estimating Means 13); preheating the refrigerant by applying power to the electric compressor according to a phase of the refrigerant (¶ 16-27 and ¶ 10); and controlling the electric compressor wherein the electric compressor is operated after the refrigerant is preheated (Inherent that the compressor is controlled during operation where it is being interpreted that the compressor operates in its inherent nature after the refrigerant is heated), wherein the determining whether the refrigerant in the electric compressor is in the liquid phase or in the gas phase comprises periodically determining the phase of the refrigerant in the electric compressor (Inherent of the State estimating means 13 of Watanabe), wherein the preheating the refrigerant comprises uniformly applying an intensity and an application of  power applied to the electric compressor for a predetermined amount of time (¶ 16-27 of Watanabe), and controlling the electric compressor such that the applied power applied to the electric compressor is powered off after the power is applied to the electric compressor for the predetermined period of time (¶ 16-27 where the power is shunted after the chopped wavelength), and wherein the power is controlled by an internal temperature of the electric compressor, the intensity of the power and the predetermined period of time are set according to the temperatures (¶ 16-27 where the temperature is factored into the chopped wavelength).
Watanabe is silent with respect to the impact of the compressor being in a vehicle such that determining whether a refrigerant in an electric compressor is in a liquid phase or in a gas phase when a vehicle is stopped; preheating the refrigerant by applying power to the electric compressor according to a phase of the refrigerant, regardless of starting of the vehicle; and transmitting current state information of the electric compressor to an operator after the refrigerant is preheated.

It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor use and operation regardless of the use as taught in Antchak to ensure the compressor can be operated regardless of the operation status of the vehicle. 
Watanabe, per Antchak, is silent with respect to transmitting current state information of the electric compressor to an operator after the refrigerant is preheated.
However, Barton teaches an HVAC control scheme and monitoring set-up that discloses a display screen for a user that shows the operation status of various components and user alerts (Column 7 Lines 37-54). The resultant combination would be such that the user would be given a screen to monitor the compressor system such that the method would include transmitting current state information of the electric compressor to an operator after the refrigerant is preheated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Watanabe with the display and monitoring aspect of Barton to increase the user awareness and monitoring capabilities therefore assisting in preventing malfunctions.
Watanabe is silent with respect to the power source being a DC source.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution of the known motor of Watanabe with the DC motor of Kerns due perform the well-known and obvious outcome of powering the compressor. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 7-8, and 11 have been considered but are moot because the new ground of rejection does not rely on any new combination of the references applied in the rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746